FILED
                            NOT FOR PUBLICATION                             DEC 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10437

               Plaintiff - Appellee,             D.C. No. 4:13-cr-00473-CKJ

  v.
                                                 MEMORANDUM*
JOSUE ISMAEL RUIZ-SANCHEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Josue Ismael Ruiz-Sanchez appeals from the district court’s judgment and

challenges his jury-trial conviction and 24-month sentence for possession with

intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(D).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Ruiz-Sanchez’s counsel has

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Ruiz-Sanchez the opportunity to

file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                     13-10437